Published Order
By orders dated February 26, 2015, the Court granted petitions seeking transfer of jurisdiction from the Court of Appeals. After further review, including consideration of the points presented by counsel at oral argument and discussion among the Justices in conference after the oral argument, the Court has determined that it should not assume jurisdiction over this appeal and that the Court of Appeals opinions reported as Indiana Insurance Co. v. Kopetsky, 11 N.E.3d 508 (Ind.Ct.App.2014), and Indiana Insurance Co. v. Kopetsky, 14 N.E.3d 850 (Ind.Ct.App.2014), should be reinstated as Court of Appeals precedent.
Accordingly, the orders granting transfer are VACATED and transfer is hereby DENIED. Pursuant to Appellate Rule 58(B), this appeal is at an end.
*1069RUCKER, MASSA, and DAVID, JJ., concur.
RUSH, C.J., and DICKSON, J., dissent from the denial of transfer.